PELHAM, J.
The oral charge of the court, taken as a whole, is correct, and was not calculated to mislead the jury, or prejudice the rights of the defendant. That part of the oral charge of the court to -which an exception was reserved is free from error. In effect, the court *60charged in this portion of its oral charge that if the dominion assumed over the property alleged to have been stolen is complete, and the accused has assumed actual custody and control, and there has been an actual asportation by the accused party, it makes no difference, so far as these essential elements going to constitute the crime-of larceny are concerned, how short the duration of the time of such dominion over the property, or how short the distance of removal. This was but a fair and correct statement of the law.
. The expression “an appreciable period of time,” as used in this connection in the opinion rendered by Jus-, tice Walker in the case of Thompson v. State, 94 Ala. 535, 536, 10 South. 520, 521 (33 Am. St. Rep. 115;, cited by appellant, means no more than that time which, though short, is yet actúa], and long enough to be capable of being appreciated or ascertained. The excerpt from the oral charge of the court in this case, to Avhich an exception was reserved, is not in conflict with Avhat was said, in Thompson’s Case, supra, but is in harmony Avith the rule there stated to be correct.
The evidence of the night watchman, Bob Jones, if believed — and the credibility to be placed upon his testimony Avas entirely a question for the jury — was sufficient to authorize a belief by the jury of the defendant’s guilt of the crime charged. The court properly refused the general charge requested by the defendant, and submitted the case to the jury.
There is no error in the record.
Affirmed.